Citation Nr: 0032239	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-14 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
establish eligibility for benefits under the laws 
administered by the Department of Veterans Affairs (VA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

In an October 1956 decision the VA regional office (RO) 
determined that the appellant was not eligible for benefits 
under the laws administered by VA because he had no 
qualifying military service.  He was notified of that 
decision and did not appeal, and the October 1956 decision is 
final.  Department of Veterans Affairs Reg. No.2(a), Pt. II, 
Par. III, and Department of Veterans Affairs Reg. 1008 
(effective January 25, 1936 to December 31, 1957.  He again 
claimed entitlement to benefits, and in July 1998 the RO 
again determined that he was not eligible for VA benefits 
because he did not have qualifying military service.  The 
appellant perfected an appeal of that decision.

The Board of Veterans' Appeals (Board) notes that in the 
January 1999 statement of the case the RO found that the 
appellant had not met the threshold burden of establishing 
his status as a veteran and that, therefore, the RO need not 
determine whether he had submitted a well-grounded claim or 
provide any assistance in developing his claim.  The statute 
pertaining to an individual's status as a claimant, the well-
grounded claim requirement, and VA's duty to assist the 
appellant in developing his claim was recently revised.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  Under the revised statute, an 
individual who has not established basic eligibility for VA 
benefits by showing that he has qualifying military service 
is considered a "claimant," and is entitled to assistance and 
the level of adjudication provided to those who have 
established qualifying service.  In addition, there is no 
longer any requirement to establish a well-grounded claim 
prior to VA having a duty to assist the claimant in 
developing his case.

In accordance with the revised statute, VA is required to 
notify the claimant of the evidence required to substantiate 
his claim, to obtain any relevant records designated by the 
claimant, and to notify the claimant of the inability to 
obtain any relevant evidence.  The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C. §§ 5103 and 5103A).  The changes 
to the statute are applicable to all claims that have not 
become final as of the date of enactment in November 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Although the appellant's claim was adjudicated under the 
rules in effect prior to the revision to the statute, the 
Board finds that the change in the law has no material effect 
on the adjudication of the appellant's claim.  His 
eligibility for VA benefits is contingent on certification of 
service by the service department, and the RO informed him of 
that requirement in July 1998.  The RO also requested 
verification of service from the service department in 
conjunction with the current claim, which verification was 
negative, and the appellant was notified of the results of 
that request.  The Board finds, therefore, that the RO 
informed him of the evidence needed to substantiate his 
claim, assisted him in obtaining any relevant evidence, and 
notified him of the evidence that was obtained.  Although the 
RO determined that the appellant had not met the threshold 
requirement of establishing his status as a veteran, that 
issue constitutes the substantive merits of his claim.  The 
RO's adjudication was, in essence, a substantive 
determination on the merits of his claim.  Because the RO 
fulfilled the duty to assist, the Board finds that it can 
consider the merits of the appellant's claim without 
prejudice to him.  Bernard v Brown, 4 Vet. App. 384 (1993).

In July 1998 the RO adjudicated the claim by finding that the 
appellant had not met his threshold burden of establishing 
qualifying service, without considering whether new and 
material evidence had been submitted, in reliance on the 
decision of the Court of Appeals for Veterans Claims in 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  Subsequent 
to the July 1998 determination, the United States Court of 
Appeals for the Federal Circuit held that a claim that had 
been denied on the basis that the claimant had no qualifying 
service was subject to reopening in accordance with 
38 U.S.C.A. § 5108 (West 1991) if new and material evidence 
was submitted pertaining to that claim.  D'Amico v. West, 209 
F.3d 1322 (Fed. Cir. 2000).  The Board finds, therefore, that 
the proper issue on appeal is whether new and material 
evidence has been submitted to reopen the claim that was 
denied in October 1956.  The Board further finds that, in 
light of the disposition of the appeal, it can consider that 
issue in the first instance without prejudice to the 
appellant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).


FINDINGS OF FACT

1.  The RO determined that the appellant had no qualifying 
service in the Armed Forces of the United States in October 
1956, and that decision became final in the absence of an 
appeal.

2.  The evidence submitted subsequent to the October 1956 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the appellant has any 
qualifying service in the Armed Forces of the United States.

3.  The RO has notified the appellant of the evidence needed 
to support his claim and obtained the relevant evidence.

4.  The appellant has no qualifying service in the Armed 
Forces of the United States.


CONCLUSIONS OF LAW

1.  Subsequent to the RO's unappealed determination in 
October 1956 that the appellant had no qualifying service for 
VA benefits, new and material evidence has been received and 
the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 
(2000); Department of Veterans Affairs Reg. No.2(a), Pt. II, 
Par. III, and Department of Veterans Affairs Reg. 1008 
(effective January 25, 1936 to December 31, 1957). 

2.  The appellant has not established basic eligibility for 
benefits under the laws administered by VA.  38 U.S.C.A. 
§§ 101(2), 101(24), 107 (West 1991); 38 C.F.R. §§ 3.1, 3.8, 
3.9 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law in effect in 1956 granted a period of one year from 
the date of notice of the result of the initial determination 
for the filing of an application for review on appeal; 
otherwise, that determination became final and is not subject 
to revision on the same factual basis.  Department of 
Veterans Affairs Reg. No.2(a), Pt. II, Par. III, and 
Department of Veterans Affairs Reg. 1008 (effective January 
25, 1936 to December 31, 1957).  If a claim has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the injury or disability, even 
where it will not eventually convince the Board to alter its 
rating decision."  Elkins v. West, 12 Vet. App. 209 (1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

As previously stated, in October 1956 the RO determined that 
the appellant had no qualifying service in the Commonwealth 
Army of the Philippines or as a recognized guerrilla in the 
service of the Armed Forces of the United States.  The 
appellant was notified of that decision and did not appeal, 
and the October 1956 decision is final.  Department of 
Veterans Affairs Reg. No.2(a), Pt. II, Par. III, and 
Department of Veterans Affairs Reg. 1008.

The relevant evidence on which the RO relied in October 1956 
consisted of an October 1956 certification by the service 
department that the appellant had no recognized guerilla 
service, nor was he a member of the Commonwealth Army of the 
Philippines in the service of the Armed Forces of the United 
States.  Although copies of the 1956 claim, the October 1956 
certification, and the October 1956 determination are in 
file, none of the remaining evidence submitted in conjunction 
with that claim is of record.

The evidence submitted subsequent to the October 1956 
decision includes a statement of pay status dated in February 
1946, indicating 127.80 pesos were withheld from the 
appellant's wages for National Service Life Insurance; a June 
1945 through March 1946 pay summary; a March 1946 certificate 
of relief from active duty completed by the Philippine Army; 
an Affidavit for Philippine Army Personnel, purportedly 
completed in February 1946; a statement of pay and allowances 
for 1931 through 1945 issued by the Finance Office of the 
Philippine Army; a March 1947 affidavit from M.J.T. 
indicating that in December 1941 the employees of the 
Pangasinan Transportation Company were taken over by the 
United States Armed Forces in the Far East (USAFFE), 
including the appellant; and a March 1996 certification from 
the Armed Forces of the Philippines showing that the 
appellant was inducted into the USAFFE in September 1942 and 
relieved in March 1946.  

The evidence also includes a copy of the appellant's December 
1995 request to reopen his application for naturalization, 
with an attached copy of an article indicating that 
verifications of service by the Philippine Army were valid 
for naturalization purposes; a statement of pay and 
allowances showing a refund of erroneous deductions from his 
salary issued by the Republic of the Philippines, Department 
of National Defense, Veterans' Claims Settlement Staff, in 
September 1968; an affidavit from J.G.R. indicating that the 
appellant served in a guerrilla unit from October 1944 to 
March 1946; a document from the 1st Guerrilla Regiment, 
Headquarters 2nd Battalion, indicating that the appellant 
served with that unit in May 1945; a September 1945 document 
showing that the guerrilla unit was recognized as an integral 
part of the USAFFE Luzon Guerrilla Forces; February 1947, 
January 1948, and May 1948 affidavits from other members of 
the guerrilla unit attesting to the appellant's service with 
that unit; and documentation of his promotion to lieutenant 
and captain purportedly issued by a brigadier general of the 
24th Infantry, USAFFE.

The Board has reviewed the evidence submitted subsequent to 
the October 1956 decision and finds that that evidence is new 
and material.  The evidence is new, in that none of the 
evidence is shown to have been of record at the time of the 
October 1956 decision.  The evidence is also material because 
it bears directly and substantially on the issue on appeal, 
that being whether the appellant had any qualifying service 
in the Armed Forces of the United States.  New and material 
evidence having been submitted, the claim to establish 
eligibility for benefits under the laws administered by VA is 
reopened.

The appellant contends that as an employee of the Pangasinan 
Transportation Company, he was inducted into the USAFFE in 
December 1941, that he escaped during the march from Bataan 
and went home, and that he joined the guerrillas in September 
1942.  He claims that the records of his induction were not 
forwarded to the United States due to "carpet bombing," which 
is why his records are not on file with the Army Reserve 
Personnel Center (ARPERCEN).  In the absence of such records 
in ARPERCEN, he asked that the affidavit of M.J.T. be 
accepted as proof of his service.

In February 1999 the RO again asked the ARPERCEN to verify 
the appellant's claimed service, and provided that facility 
with a copy of the Affidavit for Philippine Army Personnel 
and certification of service from the Philippine Army.  
ARPERCEN found that the newly submitted evidence did not 
warrant any change in the prior determination that the 
appellant had no qualifying service in the Armed Forces of 
the United States.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Form DD 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the service department.  VA may 
accept that evidence if the evidence is a document issued by 
the service department, the document contains the needed 
information, and VA finds that the document is genuine and 
that the information on the document is accurate.  If the 
documents submitted by the claimant do not meet these 
requirements, VA will request verification of service from 
the service department.  38 C.F.R. § 3.203.

The term "veteran" under the applicable statutes and 
regulations means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. § 3.1(d).  In determining 
whether the appellant had any recognized active service, 
service in the Commonwealth Army of the Philippines is 
included, from and after the dates they were called into 
service of the Armed Forces of the United States.  
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.8(c).  Service as a 
guerrilla is also included if the individual served under a 
commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States forces.  Guerrilla service is established if a 
service department certifies that the individual had 
recognized guerrilla service, or unrecognized guerrilla 
service under a recognized commissioned officer if the 
individual was a former member of the United States Armed 
Forces or the Commonwealth Army.  38 C.F.R. § 3.8(d).  The 
period of active service will be from the date certified as 
the date of enlistment or the date of report for active duty, 
whichever is later, to the date of release from active duty 
or discharge, but in the case of members of the Commonwealth 
Army no later than June 30, 1946.  38 C.F.R. § 3.9(a).  The 
active service in the guerrilla forces will be the period 
certified by the service department.  38 C.F.R. § 3.9(d).

Based on the provisions of 38 C.F.R. § 3.203, none of the 
documents submitted by the appellant constitute valid 
evidence of service because none of those documents was 
issued by the United States service department.  Although 
certifications of service by the Philippine Army may be 
sufficient for naturalization purposes, that rule does not 
apply for establishing eligibility for VA benefits.  Soria v. 
Brown, 118 F.3d 748 (Fed. Cir. 1997).  The certification of 
service from the service department (ARPERCEN) indicates that 
the appellant has no qualifying service in the Armed Forces 
of the United States.  The determination by the service 
department is binding on VA.  Spencer v West, 13 Vet. App. 
376 (2000).  The Board finds, therefore, that the appellant 
has no qualifying service in the Armed Forces of the United 
States, that he is not a "veteran" for VA benefit purposes, 
and that he is not eligible for benefits under the laws 
administered by VA.


ORDER

The claim to establish eligibility for benefits under the 
laws administered by VA is denied.




		
	JANE E. SHARP 
	Veterans Law Judge
	Board of Veterans' Appeals

 

